Case 1:21-cv-00323-HYJ-RSK ECF No. 76, PageID.189 Filed 06/15/21 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 LOIS BENDER,

          Plaintiff,                      Case No. 1:21−cv−323

     v.                                   Hon. Hala Y. Jarbou

 MARIA BOYREAU, et al.,

          Defendants.
                                      /



                            NOTICE OF HEARING


 TAKE NOTICE that a hearing has been scheduled as set forth below:

 Type of hearing(s):    Settlement Conference
 Date/Time:             June 23, 2021 10:00 AM
 Magistrate Judge:      Ray Kent
 Place/Location:        by video

 THE COURT WILL FURNISH THE PARTIES WITH THE VIDEO LINK.

                                      RAY KENT
                                      U.S. Magistrate Judge

 Dated: June 15, 2021           By:    /s/ Faith Hunter Webb
                                      Judicial Assistant
